Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2022 and 12/04/2020 has been considered by the examiner.
Status of Claims
In the documents filed on 09/10/2020: 
Claim(s) 1-10 is/are pending in this application.
Claim(s) 1-10 have been rejected below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katzourakis (US 11,046,330).

With respect to claim 1 Katzourakis teaches a vehicle control apparatus comprising: 
an input portion (Katzourakis Fig. 5 element 522, 524, Col 9:45-55) configured to receive an input of information (Katzourakis Col 4:34-65 “velocity data” and/or a “trajectory”) regarding a target state of a vehicle (Katzourakis Col 4:34-48 wherein the system basis a target state on at least “velocity data” and/or a “trajectory”) from a vehicle motion control controller (Katzourakis Fig. 5 element 520, Col 9:45-55) equipped with a first vehicle motion control function (Katzourakis Col 5:25-50 “a first algorithm”), the first vehicle motion control function being configured to determine the target state of the vehicle for achieving a target route (Katzourakis Col 4:34-48 “trajectory”) of the vehicle based on information regarding the target route of the vehicle that is input from an autonomous driving controller (Katzourakis Col 4:34-48 “autonomous control system”) and a physical amount regarding a motion state of the vehicle that is input from a vehicle motion state detection sensor (Katzourakis Fig. 1 element 116 Col 4:19-25, 4:34-48 note: applicant’s specification discloses that “a physical amount” can include running speed which reads on the velocity data);
It is noted that although Katzourakis Col 4:34-48 is drawn to the embodiment of Figure 2, Katzourakis Col 9:56-65 teaches, with respect to the embodiment of figure 5, that “The supervisor 520, the primary actuator controller 522 and the secondary actuator controller 524 are operable to determine values for one or more parameters that relate to operation of the actuator 526, as described with respect to the supervisor 220, the primary actuator controller 222, and the secondary actuator controller 224.” Katzourakis Col 11:11-21 has a similar recitation with respect to Figure 6. As such it will be understood that the teaching of Katzourakis Col 4:34-48, that are drawn to determining values for the parameters that relate to operation of the actuator, are equally applicable to the other embodiments of the invention.
 a first control portion (Katzourakis Fig. 5 element 523, Col 9:45-55) configured to control the motion state of the vehicle based on the target state of the vehicle that is input from the input portion (Katzourakis Fig. 5 element 522, Col 9:45-55); and 
a second control portion (Katzourakis Fig. 5 element 524, Col 9:45-55) equipped with a second vehicle motion control function (Katzourakis Col 5:25-50 “a third algorithm”), the second vehicle motion control function being configured to determine the target state of the vehicle for achieving the target route (Katzourakis Col 4:34-48 “trajectory”)  of the vehicle based on the information regarding the target route of the vehicle that is input from the autonomous driving controller (Katzourakis Col 4:34-48 “autonomous control system”)  and the physical amount regarding the motion state of the vehicle that is input from the vehicle motion state detection sensor (Katzourakis Fig. 1 element 116 Col 4:19-25, Col 4:34-48), the second control portion being configured to control the motion state of the vehicle based on the target state of the vehicle that is input from the input portion (Katzourakis Col 4:34-48 note: applicant’s specification discloses that “a physical amount” can include running speed which reads on the velocity data).

With respect to claim 7, Katzourakis teaches a vehicle control method comprising: 
controlling a motion state of a vehicle based on information regarding a target state of a vehicle (Katzourakis Col 4:34-65) that is input from a vehicle motion control controller (Katzourakis Fig. 5 element 520, Col 9:45-55) equipped with a first vehicle motion control function (Katzourakis Col 5:25-50 “a first algorithm”), the first vehicle motion control function being configured to determine the target state of the vehicle for achieving a target route (Katzourakis Col 4:34-48 “trajectory”) of the vehicle based on information regarding the target route of the vehicle that is input from an autonomous driving controller (Katzourakis Col 4:34-48 “autonomous control system”) and a physical amount regarding the motion state of the vehicle that is input from a vehicle motion state detection sensor (Katzourakis Fig. 1 element 116 Col 4:19-25 Col 4:34-48 note: applicant’s specification discloses that “a physical amount” can include running speed which reads on the velocity data); 
It is noted that although Katzourakis Col 4:34-48 is drawn to the embodiment of Figure 2, Katzourakis Col 9:56-65 teaches, with respect to the embodiment of figure 5, that “The supervisor 520, the primary actuator controller 522 and the secondary actuator controller 524 are operable to determine values for one or more parameters that relate to operation of the actuator 526, as described with respect to the supervisor 220, the primary actuator controller 222, and the secondary actuator controller 224.” Katzourakis Col 11:11-21 has a similar recitation with respect to Figure 6. As such it will be understood that the teaching of Katzourakis Col 4:34-48, that are drawn to determining values for the parameters that relate to operation of the actuator, are equally applicable to the other embodiments of the invention.

controlling the motion state of the vehicle based on the information regarding the target state of the vehicle that is input from a second vehicle motion control function (Katzourakis Col 5:25-50 “a third algorithm”) when the first vehicle motion control function is abnormal (Katzourakis Col 2:20-29), the second vehicle motion control function being provided to a vehicle control apparatus configured to control the motion state of the vehicle (Katzourakis Col 4:34-65), the second vehicle motion control function being configured to determine the target state of the vehicle for achieving the target route (Katzourakis Col 4:34-48 “trajectory”) of the vehicle based on the information regarding the target route of the vehicle that is input from the autonomous driving controller (Katzourakis Col 4:34-48 “autonomous control system”) and the physical amount regarding the motion state of the vehicle that is input from the vehicle motion state detection sensor (Katzourakis Fig. 1 element 116 Col 4:19-25 Col 4:34-48 note: applicant’s specification discloses that “a physical amount” can include running speed which reads on the velocity data).

With respect to claim 9, Katzourakis teaches a vehicle control system comprising: an autonomous driving controller configured to acquire information regarding a target route of a vehicle;
 a vehicle motion state detection sensor (Katzourakis Fig. 1 element 116 Col 4:19-25) configured to detect a physical amount regarding a motion state of the vehicle (Katzourakis Col 4:34-48);
 a vehicle motion control controller (Katzourakis Fig. 5 element 520, Col 9:45-55) equipped with a first vehicle motion control function (Katzourakis Col 5:25-50 “a first algorithm”), the first vehicle motion control function being configured to determine a target state of the vehicle for achieving the target route (Katzourakis Col 4:34-48 “trajectory”) of the vehicle based on the information regarding the target route of the vehicle that is input from the autonomous driving controller (Katzourakis Col 4:34-48 “autonomous control system”) and the physical amount regarding the motion state of the vehicle that is input from the vehicle motion state detection sensor (Katzourakis Fig. 1 element 116 Col 4:19-25 Col 4:34-48); and 
It is noted that although Katzourakis Col 4:34-48 is drawn to the embodiment of Figure 2, Katzourakis Col 9:56-65 teaches, with respect to the embodiment of figure 5, that “The supervisor 520, the primary actuator controller 522 and the secondary actuator controller 524 are operable to determine values for one or more parameters that relate to operation of the actuator 526, as described with respect to the supervisor 220, the primary actuator controller 222, and the secondary actuator controller 224.” Katzourakis Col 11:11-21 has a similar recitation with respect to Figure 6. As such it will be understood that the teaching of Katzourakis Col 4:34-48, that are drawn to determining values for the parameters that relate to operation of the actuator, are equally applicable to the other embodiments of the invention.
a vehicle control apparatus (Katzourakis Fig. 5 element 523, Col 9:45-55) configured to control the motion state of the vehicle based on the target state of the vehicle that is input from the vehicle motion control controller, wherein the vehicle control apparatus includes a first control portion (Katzourakis Fig. 5 element 522, Col 9:45-55) configured to control the motion state of the vehicle, and a second control portion (Katzourakis Fig. 5 element 524, Col 9:45-55) equipped with a second vehicle motion control function (Katzourakis Col 5:25-50 “a third algorithm”), the second vehicle motion control function being configured to determine the target state of the vehicle for achieving the target route of the vehicle based on the information regarding the target route (Katzourakis Col 4:34-48 “trajectory”) of the vehicle that is input from the autonomous driving controller and the physical amount regarding the motion state of the vehicle that is input from the vehicle motion state detection sensor (Katzourakis Fig. 1 element 116 Col 4:19-25), the second control portion being configured to control the motion state of the vehicle (Katzourakis Col 4:34-48 note: applicant’s specification discloses that “a physical amount” can include running speed which reads on the velocity data).

With respect to claims 2, 8 and 10, Katzourakis teaches an apparatus wherein the first control portion controls a braking force to be generated on a wheel of the vehicle among motion states, each of which is the motion state of the vehicle (Katzourakis Col 10:35-48), and wherein the second control portion controls the braking force to be generated on the wheel of the vehicle among the motion states, each of which is the motion state of the vehicle (Katzourakis Col 10:35-48).

With respect to claim 3, Katzourakis teaches an apparatus wherein the second control portion is used as a backup for the first control portion (Katzourakis Col 2:20-29).

With respect to claim 4, Katzourakis teaches an apparatus further comprising: 
a first braking device equipped with the first control portion (Katzourakis Fig. 5 element 523, Col 9:45-55); and 
a second braking device equipped with the second control portion (Katzourakis Fig. 5 element 525, Col 9:45-55).

With respect to claim 5, Katzourakis teaches an apparatus wherein the first control portion and the second control portion control the motion state of the vehicle based on the target state of the vehicle that is determined by the second vehicle motion control function when the first vehicle motion control function is abnormal (Katzourakis Col 2:20-29).

With respect to claim 6, Katzourakis teaches an apparatus wherein the second vehicle motion control function is configured to function when the first vehicle motion control function is abnormal (Katzourakis Col 2:20-29).
Conclusion
Any Inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665